first petition had been denied by the district court. Specifically, the
                district court found good cause to hear appellant's claim that trial counsel
                was ineffective for telling appellant to take the plea offer without doing an
                adequate investigation. After an evidentiary hearing, the district court
                determined that appellant failed to demonstrate prejudice. This appeal
                followed.
                             We conclude that the district court erred in determining that
                appellant had demonstrated good cause. The failure of counsel to send
                appellant his files did not establish good cause in this case for appellant's
                procedural default. See Hood v. State, 111 Nev. 335, 338, 890 P.2d 797,
                798 (1995). We note that appellant filed his first petition before receiving
                his case file, which he received within the one year time period. Further,
                appellant was represented by counsel for his first petition, and there is no
                explanation why first post-conviction counsel could not have obtained the
                case file and presented the claims in his first petition. 2 Therefore, the
                failure to file all of his claims in his first petition was not caused by an
                impediment external to the defense.       Hathaway v. State, 119 Nev. 248,
                252, 71 P.3d 503, 506 (2003). Further, piecemeal litigation is not
                permitted, and NRS 34.810 does not contemplate being able to file two
                timely petitions. Thus, appellant failed to demonstrate good cause.




                      2 We note that ineffective assistance of post-conviction counsel is not
                good cause to overcome the procedural bars. Crump v. Warden, 113 Nev.
293, 303 n.5, 934 P.2d 247, 253 n.5 (1997); McKague v. Warden, 112 Nev.
159, 164, 912 P.2d 255, 258 (1996).



SUPREME COURT
       OF
    NEVADA
                                                      2
OM 1947A    0
                                 In addition to failing to demonstrate good cause, appellant
                     failed to demonstrate prejudice because he failed to demonstrate that his
                     ineffective assistance of counsel claim had merit. To prove ineffective
                     assistance of counsel sufficient to invalidate a judgment of conviction
                     based on a guilty plea, a petitioner must demonstrate that his counsel's
                     performance was deficient in that it fell below an objective standard of
                     reasonableness, and resulting prejudice such that there is a reasonable
                     probability that, but for counsel's errors, petitioner would not have
                     pleaded guilty and would have insisted on going to trial.        See Hill v.
                     Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988,
                     923 P.2d 1102, 1107 (1996). Both components of the inquiry must be
                     shown. Strickland v. Washington, 466 U.S. 668, 697 (1984).
                                 Appellant's claim was essentially that counsel did not inform
                     him or investigate the fact that the child victims were reluctant to accuse
                     appellant. Appellant failed to demonstrate prejudice because he failed to
                     demonstrate a reasonable probability that he would not have pleaded
                     guilty and would have insisted on going to trial. Appellant testified at the
                     evidentiary hearing that he knew, prior to pleading guilty, that the
                     children were reluctant to accuse him because they informed him of that
                     fact after their interviews. Further, trial counsel testified that he
                     discussed the police reports with appellant prior to him pleading guilty.
                     The district court concluded that trial counsel was credible and that
                     appellant was not credible and substantial evidence supports the decision
                     of the district court. See Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25,
                     33 (2004); Riley v. State, 110 Nev. 638, 647, 878 P.2d 272, 278 (1994).
                     Therefore, the district court did not err in determining that appellant

SUPREME COURT
       OF
     NEVADA
                                                          3
(0) 1947A (41D(44>
                    failed to demonstrate prejudice. Further, we conclude that the remainder
                    of appellant's petition was procedurally barred and appellant failed to
                    demonstrate good cause and prejudice to overcome the procedural bars.
                    Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                     Pickering


                                                                                    J.
                                                     Parraguirre
                                                                   4

                                                               '
                                                           2 lie                    J.
                                                     Saitta


                    cc: Hon. Jerome Polaha, District Judge
                         Federal Public Defender/Las Vegas
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                       4
(0) 1947A 4491L50